Citation Nr: 0718268	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-30 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to service-connected residuals of right foot and 
ankle injury with reflex sympathetic dystrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August to December 
1973, and from July 1978 to December 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision that denied 
service connection for depression.  The veteran timely 
appealed.

In April 2006, the veteran testified during a hearing before 
the undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

The veteran contends that service connection for depression 
is warranted on the basis that his depression is proximately 
due to or a result of an in-service fall and injury of his 
right ankle and foot in October 1978.

Medical records document a long-standing history of 
depression.

Service medical records show persistent pain and swelling of 
the right foot following the initial injury; and include 
diagnoses of chronic pain, swelling of right foot, and reflex 
dyskinesia in January 1979.  Records also show that the 
veteran's treatment included insertion of an epidural 
catheter with injection of morphine sulfate in February 1979.  
The veteran was unwilling, at that time, to undergo any 
psychological testing because of the medication he was given.

Service connection is in effect solely for residuals of right 
foot and ankle injury with reflex sympathetic dystrophy.  

The veteran last underwent a VA examination in December 2004; 
however, the veteran's claims file was unavailable for review 
by the examiner.  That examination also contains a medical 
opinion that is unclear to the Board as to the relationship 
between the veteran's service-connected disability and his 
depression-noting only that the level of injury of the 
service-connected disability seems inconsistent with the 
level of depression reported by the veteran.

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Under these circumstances, the Board finds that another 
examination is needed to determine whether it is at least as 
likely as not that the veteran has depression that either had 
its onset during service or is related to his active service, 
or is related to a service-connected disability.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for 
depression since January 2005.  After 
securing the necessary release(s), obtain 
these records.

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of depression, and to 
determine:

(a)  whether it is at least as 
likely as not (50 percent 
probability or more) that any such 
disability either had its onset in 
service, or is the result of disease 
or injury incurred or aggravated 
during service, to specifically 
include the in-service fall and 
injury of the veteran's right foot 
and ankle in 1978; or

(b)  whether it is at least as 
likely as not that the veteran's 
service-connected residuals of right 
foot and ankle injury with reflex 
sympathetic dystrophy caused or 
increased the veteran's depression.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

3.   If the veteran fails to report to 
any scheduled examination(s), the RO or 
AMC should obtain and associate with the 
claims file a dated copy of any notice of 
the examination sent to the veteran by 
the pertinent VA medical facility.  The 
veteran is advised that failure without 
good cause to report for a scheduled 
examination could result in the denial of 
his claim.

4.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claim on appeal for 
service connection for depression.  If 
the benefits sought remain denied, the RO 
or AMC must furnish a supplemental 
statement of the case (SSOC), before 
returning the case to the Board, if 
otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




